Case 1:18-cr-00230-GBD Document 82 Filed 01/17/20 Page1of1

Telesforo Del Valle, Jr.

Michael J. Sluka
Lawrence D. Minasian

Lucas E. Andino

William Cerbone

Luis N. Colon

Hon. Robert A. Sackett
of counsel

The Honorable George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl St., Courtroom 11A
New York, NY 10007-1312

-Via ECF-

Dear Judge Daniels,

Our office represents Mr. Geuris Rosario in the above captioned matter.
On March 35, 2018, Mr. Rosario was released on $150,000 Personal Recognizance Bond
secured by two financially responsible persons, and $10,000 cash or property. As part of his Bail

Conditions, Mr. Rosario was assigned “Strict Pretrial Supervision.”

We respectfully request a modification to Mr. Rosario’s Bail Conditions to require

“Pretrial Supervision as Directed.”

U.S. Pretrial Services Officer Marlon Ovalles suggested this modification in the attached
e-mail. The Government by way of A.U.S.A. Jun Xiang, Esq. has no objections to this request.

Attorneys at Law
445 Park Avenue

New York, New York 10022

   
  

January 17, 2020

Re:

Thank you for your consideration to this matter.

Cc: A.U.S.A. Jun Xiang, Esq.

U.S. Probation Officer Marion Ovalles

Email: tdvesq@aol.com

 

Fax. (212}481-4853

Leticia Silva
Legal Assistant

SO ORDERED: —_ ,

George B,/Daniels, U.S.D.J.
Dated: AN 21 wid

 

 

USA v. Geuris Rosario
18 Cr. 230 (GBD)

~ submitted,
T |

elesforo Del Valle, Jr., Esq.
Attorney for
Geuris Rosario, Defendant.

 

 
Case 1:18-cr-00230-GBD Document 82-1 Filed 01/17/20 Page 1 of 1
Telesforo del Valle <tdvesq@gmail.com>

| Gmail

 

USA v. Geuris Rosario, 18 Cr. 230 (GBD) .
Marlon Ovaites <Marion_Ovalles@nyspt.uscourts.gov> Wed, Jan 15, 2020 at
To: "Telesforo de! Valle, Jr., Esq." <tdvesq@gmail.com>

Hi Leticia,

| hope this e-mail finds you well. | just met with Mr. Geuris Rosario in my office. He continues to abide by his bail
conditions with no issues to report.

Mr. Rosario was released under “Strict Pretrial Supervision.” This requires that he report in-person to Pretrial Services at
a minimum of two times per month. Pretrial would consent to the modification of this condition to be amended to “Pretrial
Supervision as directed.” If his bail is modified as noted, he will be reduced from two office visits per month to one per
month. In the event we need to increase his office visits, the modification would allow us to do so.

Marlon Ovailes

U.S. Pretrial Services Officer - SDNY
500 Pear! Street - Room 550

New York, New York 100007
0-212-805-4322

C-646-946-9495

[Quoted text hidden}

 
